 In the Matter of LOUISVILLE CRUSHED STONE COMPANY T/A READY-MIX CONCRETE COMPANY, EMPLOYERandLOCAL 181, INTERNATIONALUNION OF OPERATING ENGINEERS, A. F. OF L., PETITIONERCase No. 9-RC-447.-Decided August 2, 19119DECISIONANDORDERUpon a petition duly filed, a hearing was held before William A.McGowan, a hearing officer of the National Labor Relations Board!'The hearing officer's rulings made at the hearing are free from preju--dicial error and are hereby affirmed. .Pursuant to the provisions of Section 3 (b) of the National Labor-Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Clhairman Herzog and MembersMurdock and Gray].Upon the entire record in the case, the Board makes the followingfindings :The Employer is engaged in the preparation of crushed stone forbuilding purposes, the processing of aggregate for ready-mixed con-crete, and the manufacture of concrete blocks at its two plants inLouisville, Kentucky.During the past 12 months the Employer pur-chased raw materials and supplies and equipment worth more than$100,000, of which 35 percent represented shipments from sources out-side Kentucky.During the same period the Employer sold products.worth more than $200,000, all of which were shipped or directed to,points within the State.While we do not find that the operations of the Employer are whollyunrelated to commerce, we find that these operations are essentiallylocal in character and that the assertion of jurisdiction in this par-ticular case would not effectuate the policies of the Act.Accord-ingly, we shall dismiss the petition herein.2'Teamsters Local 89, the recognized bargaining representative of the. employees at oneof the Employer's two plants,appeared and participated at the hearing.'Matter of Construction Materials Company,85 N. L. it. B. 320, and cases citedtherein.85 N. L. R. B., No. 86.511 512DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case,the National Labor Relations Board hereby ordersthat the petition filed in the instant matter be, and it hereby is,dismissed.